Patricia PELFREY, on behalf of herself and the class described herein, Plaintiff-Appellant,

                                                        v.

          EDUCATIONAL CREDIT MANAGEMENT CORPORATION, Defendant-Appellee.

                                                  No. 99-6189.

                                        United States Court of Appeals,

                                                Eleventh Circuit.

                                                 April 6, 2000.

Appeal from the United States District Court for the Northern District of Alabama (No. 98-02422-CV-PT-E);
Robert B. Propst, Judge.

Before TJOFLAT and MARCUS, Circuit Judges, and KRAVITCH, Senior Circuit Judge.

        PER CURIAM:

        We affirm the judgment of the district court granting the defendant's motion for judgment as a matter

of law on the ground that the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (1994), does not

apply to the defendant, because the defendant is a "person collecting or attempting to collect any debt owed

or due or asserted to be owed or due another to the extent such activity ... is incidental to a bona fide fiduciary

obligation...." 15 U.S.C. § 1692a(6)(F)(i). See Pelfrey v. Educational Credit Management Corp., 71

F.Supp.2d 1161, 1172-74, 1179-80 (N.D.Ala.1999).

        AFFIRMED.